Citation Nr: 1635375	
Decision Date: 09/09/16    Archive Date: 09/20/16

DOCKET NO.  10-23 032	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for residuals of a traumatic brain injury (TBI).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. McCabe, Associate Counsel



INTRODUCTION

The Veteran served on active duty from February 1963 to January 1965.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  .  

In August 2011, the Veteran testified at a local hearing before a Decision Review Officer (DRO); a transcript of this hearing is of record. 

The case was previously before the Board in March 2014, at which time the Board reopened the service connection claim for residuals of a TBI and remanded the reopened claim to the RO for further development.  

As will be discussed in greater detail below, the Veteran subsequently expressed his desire to withdraw his pending appeal.  See June 2014 Appeals Satisfaction Notice; August 2016 Motion to Dismiss Appeal.  Accordingly, the case has been returned to the Board. 


FINDING OF FACT

On June 25, 2014, prior to the promulgation of a decision in the appeal, the Veteran withdrew his appeal.



CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal have been met for the claim for service connection for residuals of a TBI.  38 U.S.C.A. § 7105 (b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

On June 25, 2014, prior to the promulgation of a decision in the appeal, the Board received written notification from the Veteran expressing his desire to withdraw his appeal.  See June 2014 Appeals Satisfaction Notice (reflecting that the Veteran is "satisfied with [his] compensable percentage of 100 percent and wish[es] to withdraw . . . [his] recent Board of Veterans Appeals remand order and ask[s] that the Appeals Management Center discontinue any further development actions"); August 2016 Motion to Dismiss Appeal (reiterating the Veteran's withdrawal of his appeal).  

VA regulations provide for the withdrawal of an appeal to the Board by the submission of a written request at any time before the Board issues a final decision on the merits.  See 38 C.F.R. § 20.204 (2016).  After an appeal is transferred to the Board, an appeal withdrawal is effective the date it is received by the Board.  Id.  Appeal withdrawals must be in writing and must include the name of the Veteran, the Veteran's claim number, and a statement that the appeal is withdrawn.  Id.  

The Veteran's notification containing his request to withdraw the issue has been reduced to writing, and it contains his name and claim number.  See June 2014 Appeals Satisfaction Notice; August 2016 Motion to Dismiss Appeal.  The Board has not yet issued a decision concerning the issue on appeal, thus the criteria are met for withdrawal of the claim.


When pending appeals are withdrawn, there are no longer allegations of factual or legal error with respect to the issues that had been previously appealed.  In such an instance, dismissal of the pending appeal is appropriate.  See 38 U.S.C.A. § 7105(d) (West 2014).  Accordingly, further action by the Board on this issue is not appropriate and the appeal should be dismissed.  Id.  


ORDER

The claim of entitlement to service connection for residuals of a TBI is dismissed.



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


